ACCEPTED
                                                                                     03-15-00671-CV
                                                                                             7715171
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                11/6/2015 9:56:48 AM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                             NO. 03-15-00671-CV

                                IN THE                              FILED IN
                                                             3rd COURT OF APPEALS
                        THIRD COURT OF APPEALS                   AUSTIN, TEXAS
                                                             11/6/2015 9:56:48 AM
                             AUSTIN, TEXAS
                                                               JEFFREY D. KYLE
                                                                     Clerk


    REBECCA HARRIS, HOLLY HARRIS-BAYER AND RED RIVER
        MOTORCYCLE TRAILS, INC. RECREATION PARK
                      APPELLANTS

                                       V.

     TEXAS COMMISSION ON ENVIRONMENTAL QUALITY AND
                   EOG RESOURCES, INC.
                       APPELLEES

    ON APPEAL FROM THE 345TH JUDICIAL DISTRICT COURT,
   TRAVIS COUNTY, TEXAS, HON. DARLENE BYRNE, PRESIDING


 NOTICE OF APPEARANCE AND DESIGNATION OF LEAD COUNSEL
  ______________________________________________________________

      Please take notice that Clark Richards with the law firm of Richards

Rodriguez & Skeith, LLP enters an appearance on behalf of EOG Resources, Inc.

EOG Resources, Inc., under Texas Rule of Appellate Procedure 6.1, designates

Clark Richards as lead counsel for this appeal. Clark Richards’ information is as

follows:
                                  Clark Richards
                             State Bar No. 90001613
                             crichards@rrsfirm.com
                       Richards Rodriguez & Skeith, LLP
                          816 Congress Ave., Suite 1200
                              Austin, Texas 78701
                               Tel (512) 476-0005
                               Fax (512) 476-1513

      For these reasons, EOG Resources, Inc. asks the Court to instruct the clerk

to change the records to reflect that Clark Richards is lead counsel for EOG

Resources, Inc. in this case on appeal.

                                          Respectfully submitted,




                                          _______________________
                                          Clark Richards
                                          State Bar No. 90001613
                                          crichards@rrsfirm.com
                                          Allen Eli Bell
                                          State Bar No. 02068500
                                          ebell@rrsfirm.com
                                          Richards Rodriguez & Skeith, LLP
                                          816 Congress Ave., Suite 1200
                                          Austin, Texas 78701
                                          Fax (512) 476-0005
                                          Tel (512) 476-1513

                                          ATTORNEYS FOR APPELLEE
                                          EOG RESOURCES, INC.




                                            2
                 CERTIFICATE OF FILING AND SERVICE

      I hereby certify that on this 6th day of November 2015, a copy of the Notice
of Appearance and Designation of Lead Counsel was served by email on the
following counsel:

James B. Blackburn, Jr.              Anthony Grigsby
Mary W. Carter                       Nancy Olinger
Blackburn & Carter                   Assistant Attorney General
4709 Austin Street                   Environmental Protection Div. (MC-066)
Houston, Texas 77004                 Office of the Attorney General of Texas
Facsimile (713) 524-5165             PO Box 12548
jbblaw@blackburncarter.com           Austin, Texas 78711-2548
                                     Anthony.grigsby@texasattorneygeneral.gov
                                     Nancy.Olinger@texasattorneygeneral.gov

Lawrence G. Dunbar
Dunbar Harder, PLLC
1 Riverway, Suite 1800
Houston, Texas 77056
ldunbar@dunbarharder.com




                                     ________________________________
                                     CLARK RICHARDS




                                        3